Citation Nr: 1619574	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability.

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to December 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a low back disability, rated 10 percent, effective May 22, 2009.  In May 2015, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of his claim.  In a claim for increase records of all evaluations and treatment the Veteran received for the disability at issue during the period of time under consideration are pertinent evidence that should be secured and considered.  

The record shows that during the period since the grant of service connection for the Veteran's low back disability he has received treatment from an identified private medical provider, The Back Center in Melbourne, Florida, and that records of such treatment are not associated with the record and have not specifically been sought.  The Board's May 2015 remand specifically instructed the RO to obtain these records.  The RO sent the Veteran a letter which asked him to identify all locations of his VA and non-VA treatment for the back and specifically asked him to provide a VA Form 21-4142 authorizing VA to secure his records from The Back Center in Melbourne, Florida.  He did not respond; notably, the case was returned to the Board prior to the expiration on the one year period afforded for response.  See 38 C.F.R. § 3.158(a).  Because the records are pertinent (and perhaps critical) information in the matter at hand, they must be secured and considered; without them, the disability picture of the Veteran's low back disability is incomplete, and merits adjudication is simply not possible (and as a year was not provided for him to respond, any dismissal of the claim as abandoned would not pass legal scrutiny).  As there has not been substantial compliance with instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment for low back disability (specifically including those from The Back Center in Melbourne, Florida) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record complete medical records of all private treatment the Veteran has received for his back.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  If he does not respond to the request for authorizations for VA to secure the private treatment records within a year thereafter, the claim must be further processed under 38 C.F.R. § 3.158(a).

2. The AOJ should secure for the record complete clinical records of all VA treatment the Veteran has received for a low back disability since November 2013.

3. Thereafter, the AOJ should arrange for any further development suggested by the treatment records received, e.g., if they suggest an increase in the severity of the disability a contemporaneous examination to assess the disability should be arranged. 

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

